

116 HR 5518 IH: To require the Secretary of Energy to carry out a Clean Cities Coalition Program, and for other purposes.
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5518IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. McEachin introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to carry out a Clean Cities Coalition Program, and for other
			 purposes.
	
		1.Clean Cities Coalition Program
 (a)In generalThe Secretary shall carry out a program to be known as the Clean Cities Coalition Program. (b)Program elementsIn carrying out the program under subsection (a), the Secretary shall—
 (1)establish criteria for designating local and regional Clean Cities Coalitions; (2)designate local and regional Clean Cities Coalitions that the Secretary determines meet the criteria established under paragraph (1);
 (3)make awards to each designated Clean Cities Coalition for administrative and program expenses of the coalition;
 (4)make competitive awards to designated Clean Cities Coalitions for projects and activities described in subsection (c);
 (5)provide technical assistance and training to designated Clean Cities Coalitions; (6)provide opportunities for communication and sharing of best practices among designated Clean Cities Coalitions; and
 (7)maintain, and make available to the public, a centralized database of information included in the reports submitted under subsection (d).
 (c)Projects and activitiesProjects and activities eligible for awards under subsection (b)(4) are projects and activities that reduce petroleum consumption, improve air quality, promote energy and economic security, and encourage deployment of a diverse, domestic supply of alternative fuels in the transportation sector by—
 (1)encouraging the purchase and use of alternative fuel vehicles and alternative fuels, including by fleet managers;
 (2)expediting the establishment of local, regional, and national infrastructure to fuel alternative fuel vehicles;
 (3)advancing the use of other petroleum fuel reduction technologies and strategies; (4)conducting outreach and education activities to advance the use of alternative fuels and alternative fuel vehicles;
 (5)providing training and technical assistance and tools to users that adopt petroleum fuel reduction technologies; or
 (6)collaborating with and training officials and first responders with responsibility for permitting and enforcing fire, building, and other safety codes related to the deployment and use of alternative fuels or alternative fuel vehicles.
 (d)Annual reportEach designated Clean Cities Coalition shall submit an annual report to the Secretary on the activities and accomplishments of the coalition.
 (e)DefinitionsIn this section: (1)Alternative fuelThe term alternative fuel has the meaning given such term in section 32901 of title 49, United States Code.
 (2)Alternative fuel vehicleThe term alternative fuel vehicle means any vehicle that is capable of operating, partially or exclusively, on an alternative fuel. (3)SecretaryThe term Secretary means the Secretary of Energy.
				(f)Funding
 (1)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (A)$50,000,000 for fiscal year 2020;
 (B)$60,000,000 for fiscal year 2021; (C)$75,000,000 for fiscal year 2022;
 (D)$90,000,000 for fiscal year 2023; and (E)$100,000,000 for fiscal year 2024.
 (2)AllocationsThe Secretary shall allocate funds made available to carry out this section in each fiscal year as follows:
 (A)Thirty percent of such funds shall be distributed as awards under subsection (b)(3). (B)Fifty percent of such funds shall be distributed as competitive awards under subsection (b)(4).
 (C)Twenty percent of such funds shall be used to carry out the duties of the Secretary under this section.
					